
	
		I
		111th CONGRESS
		1st Session
		H. R. 1686
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the protection and integrity of the United
		  States mail.
	
	
		1.Short titleThis Act may be cited as the
			 Mail Network Protection Act of
			 2009.
		2.Mail network
			 protectionSection 404 of
			 title 39, United States Code, is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by inserting after
			 subsection (c) the following:
				
					(d)(1)The Postal Service may
				not enter into any contract described in paragraph (2) without first satisfying
				the requirements of paragraph (3).
						(2)A contract described in this
				paragraph is any contract which—
							(A)provides for mail processing, mail
				handling, or surface transportation of mail; and
							(B)involves work—
								(i)that would otherwise be performed,
				in whole or in part, by career postal employees within a recognized bargaining
				unit; and
								(ii)the performance of which would,
				during any 12-month period—
									(I)cost the Postal Service $5,000,000 or
				more under the proposed contract; or
									(II)involve at least 50 workyears of
				work.
									(3)(A)Before entering into a
				contract described in paragraph (2), the Postal Service shall first notify the
				exclusive representative of the bargaining unit described in paragraph
				(2)(B)(i) (or each such unit) of its intent and, if requested, shall meet and
				bargain with the exclusive representative (or representatives), in accordance
				with the provisions of chapter 12 relating to collective bargaining, with
				respect to the proposed contract.
							(B)If no agreement is reached within 60
				days after collective bargaining commences, either party may invoke the dispute
				resolution procedures set forth in subsection (c) of section 1207, which
				subsection shall thereupon apply in accordance with its terms.
							(4)Any contract described in paragraph
				(2) which is not entered into in accordance with the requirements of paragraph
				(3) shall be void ab
				initio.
						.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to any contract entered into on or after the
			 date of the enactment of this Act.
		
